DETAILED ACTION
This Office action is in response to the Amendment filed on 14 January 2021.  Claims 1-6, 8-14, and 16 are pending in the application. Claims 7, 15, and 17-21 have been cancelled.

This application is a divisional of application Serial No. 15/520,330, filed on 19 April 2017, now US Patent 10,316,407, which is a national stage application under 35 U.S.C. 371 of PCT/US2015/027045, filed on 23 October 2015, which claims benefit of provisional application 62/068,248, filed on 24 October 2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/520,330, filed on 19 April 2017.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment, the rejection of claims 1-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 has been amended to exclude formulas IIA and IIC.  Claim 1 is confusing, since the claim further requires “wherein R is selected from the group consisting of hydrogen, a halide atom, a linear C1 to C10 alkyl group, a branched C3 to C10 alkyl group, a linear or branched C3 to C12 alkenyl group, a linear or branched C3 to C12 alkenyl group, a linear or branched C3 to C12 alkynyl group, a C4 to C10 cyclic alkyl group, and a C to C10 aryl group under conditions sufficient to provide a chemisorbed layer, wherein the silicon precursor contains less than 5 ppm of halide ions”.  However, neither of the two 2 formulas that are presently recited in claim 1 include R.  Claim 1 is further confusing, since none of the recited formulas require R, neither recited formula will comprise a halide ion.  Therefore, it is unclear how either the silicon precursor compounds of Formula IIB or IID can comprise a halide ion or chloride ions (as recited in dependent claims 4-6).  Does Applicant intend for the silicon precursor compound of Formulas IIB or IID to include halide ions, such as chloride ions?  Does the method of claim 1 include another silicon precursor compound (in addition to that of Formula IIB 
Similarly, independent claim 11 is drawn to a composition comprising bis(disilylamino)silane, wherein the composition comprises less than 5 ppm of halides, such as chloride ions. However, Claim 11 is confusing, since bis(disilylamino)silane does not contain halides or chloride ions.  It is unclear if the composition, as claimed in claim 11, requires a silicon precursor compound other than bis(disilylamino)silane.  Are the halides in the composition an environmental contaminant?  It is unclear how the halides are introduced into the claimed composition, since the only element in the composition does not include halides or chloride ions.
Claim 12 recites the limitation "the halides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Terminal Disclaimer
The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,316,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Scantlin et al., the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”, of record.
Scantlin et al. disclose a composition comprising bis(disilylamino)silane (N,N’-disilyltrisilazane), see “Borane-Catalyzed Condensations” on page 3082 and Table I on page 3083.  The composition of Scantlin et al. contain no halides or chloride ions, therefore, the composition of Scantlin et al. anticipates dependent claims 12-14 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0220139, in view of Scantlin et al., the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”, both of record.
Regarding claim 1, Lee et al. disclose a method for depositing a silicon nitride film (see paragraph [0003]) on at least a portion of a surface of a substrate (as shown in Fig. 5, silicon nitride film 52 is deposited on substrate 54, see paragraph [0126]), the method comprising:
a.  placing the substrate into a reactor, see Fig. 1 and paragraph [0050];
b.  introducing into the reactor at least one silicon precursor compound having the Formula IIC, wherein R is hydrogen, that is trisilylamine, under conditions to sufficient to provide a chemisorbed layer, see Fig. 2 and paragraphs [0032], [0053], and [0055]-[0057];
c.  purging the reactor with a purge gas, see Fig. 2 and paragraph [0053]; 
d.  introducing a plasma source comprising nitrogen into the reactor to react with at least a portion of the chemisorbed layer, see Fig. 2 and paragraphs [0039] and [0053], wherein the steps b through e are repeated and desired thickness of the silicon nitride film is obtained, see paragraph [0054].
Although Lee et al. disclose that the silicon-containing material comprises Si, N, and H, and can be trisilylamine, Lee et al. lack anticipation of the silicon-containing compound being bis(disilylamino)silane (N,N’-disilyltrisilazane).  However, Scantlin et al. disclose bis(disilylamino)silane (N,N’-disilyltrisilazane), which is a silicon-containing material comprising Si, N, and H.  Since Lee et al. disclose that the silicon-containing material should comprise Si, N, and H, it would have been obvious to one skilled in the 
Regarding claim 2, the plasma source is selected from the group consisting of nitrogen plasma, nitrogen/helium plasma, nitrogen/argon plasma, ammonia plasma, ammonia/helium plasma, ammonia/argon/plasma, helium plasma, argon plasma, hydrogen plasma, hydrogen/helium plasma, hydrogen/argon plasma, organic amine plasma, and mixtures thereof, see paragraphs [0041]-[0044].
Regarding claim 8, the composition is free of chloride ions. 
Regarding claim 9, the plasma in step d is generated at a power density ranging from about 0.01 to about 1.5 W/cm2, see paragraph [0045].

Claims 11-14 and 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US 2014/0256160, in view of Scantlin et al., the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”, both of record..
Regarding claim 11, Wada et al. disclose a composition for depositing silicon nitride or silicon oxide film (see paragraph [0099]) comprising at least one silicon precursor compound comprising Si, N, and H, see paragraphs [0099] and [0162].
Regarding claim 16, the composition is free of chloride ions. 
Although Wada et al. disclose that the silicon-containing material comprises Si, N, and H, and can be polysilazane, Wada et al. lack anticipation of the silicon-containing compound being bis(disilylamino)silane.   However, Scantlin et al. disclose .

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. Applicant has argued that the claimed composition may also include other things, which in the present claims may or may not include halides as impurities. Admittedly, the composition of claim 11 may include other things in addition to the bis(disilylamino)silane (N,N’-disilyltrisilazane).  However, the claims are deemed indefinite, since it is confusing how the halides or chloride ions are introduced because the recited reactants do not include halides or chloride ions.  
Since claim 11 has been limited to a composition comprising bis(disilylamino)silane (N,N’-disilyltrisilazane), the claim is anticipated by Scantlin et al. As noted by Applicant, Scantlin et al. discloses a reaction product reaction product (see Table 1 of Scantlin), bis(disilylamino)silane ([(SiH3)2N]2SiH2). Therefore, Scantlin et al. clearly disclose a composition comprising bis(disilylamino)silane.
Applicant has further argued that one skilled in the art would find no motivation to use bis(disilylamino)silane as a precursor.  However, it is unclear why the skilled artisan would not have substituted one reactant comprising Si, N, and H for another.  It would .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of depositing silicon nitride or silicon oxide using the claimed reactants and/or compositions comprising bis(disilylamino)silane (N,N’-disilyltrisilazane).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822